DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of current limiter units having a cascaded structure connected to the network sections, with each current limited unit being connected to several network sections as recited in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Henry Feiereisen on 10/14/2021.
The application has been amended as follows: 
Specification
In par [0094] of applicant’s specification as filed, replace “Fig.3b” with “Fig.4”.
Claims
22. (Currently Amended) A method for operating a direct-current network, the direct-current network comprising a plurality of network sections and an infeed unit, wherein the infeed unit is connected to the direct-current network via an infeed line and each network section is separably connected to the direct-current network via a dedicated switching element, the method comprising:
limiting with a controllable current limiter unit, which is connected to the network sections via a common additional distribution line, charge-reversal currents which flow between the network sections or between the infeed unit and the network sections due to differing voltage levels, after disconnecting the network sections from the infeed unit and prior to connecting the network sections with the infeed unit, wherein the controllable current limiter unit limits the charge-reversal currents via the common additional distribution line, and
unit by way of a discharging line connected to the distribution line.
25. (Currently Amended) The method of claim 23, wherein the controllable voltage supply is constructed as a DC-DC converter
31. (Currently Amended) A direct-current network comprising: 
a plurality of network sections,
an infeed unit having an infeed line,
switching elements separably connecting the network sections to the infeed unit, each switching element having an electronic switch and an isolating switch, and
a controllable current limiter unit connected to the network sections via a distribution line which includes a discharging line and a charging line, the current limiter unit further comprising a discharging unit for current-limited discharging of network sections via the discharging line after disconnection from the infeed unit, and a controllable voltage supply for precharging the network
wherein the current limiter unit is configured during operation to limit charge-reversal currents which arise due to a voltage difference between the network sections or between the infeed unit and the network sections, and
wherein the charging line and the discharging line are connected between the electronic switch and the isolating switch.
37. (New) The method of claim 25, wherein the DC-DC converter is a buck converter.
Allowable Subject Matter
Claims 22-37 are allowed.
Regarding independent Claim 22, the prior art of record, taken alone or in combination does not teach the limitations “ limiting with a controllable current limiter unit, which is connected to the network sections via a common additional distribution line, charge-reversal currents which flow between the network sections or between the infeed unit and the network sections due to differing voltage levels, after disconnecting the network sections from the infeed unit and prior to connecting the network sections with the infeed unit, wherein the controllable current limiter unit limits the charge-reversal currents via the common additional distribution line, and limiting, after the infeed unit is disconnected from the network sections, the charge-reversal currents by controllably discharging the network sections via a discharging unit by way of a discharging line connected to the distribution line.” The aforementioned limitations in combination with the rest of the limitations in claim 22 renders the claim non-obvious over the prior art of record.
Regarding independent Claim 31, the prior art of record, taken alone or in combination does not teach the limitations “a controllable current limiter unit connected to the network sections via a distribution line which includes a discharging fine and a charging line, the current limiter unit further comprising a discharging unit for current-limited discharging of network sections via the discharging line after disconnection from the infeed unit, and a controllable voltage supply for precharging the networks sections via the charging line during operation, wherein the current limiter unit is configured during operation to limit charge-reversal currents which arise due to a voltage difference between the network sections or between the infeed unit and the network sections, and wherein the charging line and the discharging line are connected .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rozman (2014/0203639)-Fig. 1 teaches different types of power supplies (113-114, 116-117), DC/DC converters 173, 174, loads 121-124 are connected to switches 131a-131d, 132a-132d. The loads are selectively connected and disconnected and they are pre-charged (pars [19-20, 23]). Rozman, however, teaches the pre-charging limits in rush current. Thus, Rozman does not teach “limiting after the infeed unit is disconnected from the network sections, the charge-reversal currents by controllably discharging the network sections via a discharging unit by way of a discharging line connected to the distribution line.”  
Boe (2013/0187451)-fig.1, teaches a power switch assembly that includes an electronic switch (118, 120) and an isolating switch (138) to provide controllability of a current flow from one terminal to another terminal. Boe, however, does not teach a controllable current limiter unit that comprises a discharging unit for current limited discharging of network sections via the discharging line after disconnection from the infeed unit, and a controllable voltage supply for precharging the network sections, and wherein the charging line and a discharging line connected between the electronic switch and the isolating switch.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836